DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment
This action is in response to the Amendment filed on 7/8/2021. 
Claims 14-26 are pending. 
Response to Arguments
Applicant's arguments filed 7/8/2021 have been fully considered but they are not persuasive for the following reasons.
Applicant argues that neither Housley nor Self teach amended portion of Claim 14 that states “electroporation protection circuit configured to, based on one or more signals received via the electrical connection to the external electroporation system.”. Examiner respectfully disagrees with this argument.   In Para 93 -94, Housley describes a cochlear implant that includes electrodes that are used for electrical stimulation of the cochlear nerve and electrodes that are used for electroporation, that are all encompassed within the cochlear implant.  In Para 98-99, Housley describes how the electroporation electrodes are dedicated electrodes within the cochlear implant and connected to an electroporation circuit that may be internal or external to the cochlear implant in which case they are still connected.  Thus Housley already teaches the signals that can be received by dedicated electroporation electrodes and connected to the external electroporation circuit.  Self (para 46-47), is included to teach an electroporation protection circuit (that includes the ability to protect the implant electronics from excess external voltage and keep the voltage between a safe range for the internal components of the cochlear implant not associated with electroporation), that would be integrated into the control unit of the cochlear implant that already has connection to an external electroporation circuit as taught by 
Therefor the arguments are not persuasive and the amended claims are rejected as discussed in the current office action below. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites, “electroporation protection circuit configured to, based on one or more signals received via the electrical connection to the external electroporation system, ensure that, while the high-voltage electroporation electrical field is applied to the cells of the recipient, the stimulation electronics are only exposed to voltage differences within a predetermined range”, however it is unclear how this signal is being received and interpreted as the claim only cites components for the stimulation of cells and nothing for the receiving or execution of detected signals.  
The term "substantially" in claims 15 and 26 is a relative term which renders the claim indefinite.  The term "substantially” is not defined by the claim, the specification does not provide a standard for 
The dependent claims inherit the deficiencies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-26 are rejected under 35 U.S.C. 103 as being unpatentable over Housley (U.S Pub No. 2012/0191032 – Previously Cited) in view of Self (U.S Pub No. 2015/0306383 – Previously Cited).

Regarding Claim 14, Housley teaches at least one electroporation electrode configured to be positioned in a recipient of a tissue-stimulating prosthesis proximate to cells of the recipient (Para 9, cochlear implant with electrodes for stimulation and electroporation); an external electroporation system electrically connected to the at least one electroporation electrode and configured to apply a high-voltage electroporation electrical field to the cells of the recipient using the at least one electroporation electrode (Para 99, dedicated electroporation nodes driven by external electroporation 
Housley fails to teach electroporation protection circuit configured to ensure that, while the high-voltage electroporation electrical field is applied to the cells of the recipient the stimulation electronics are only exposed to voltage differences within a predetermined range.
Self in the same field of endeavor teaches, protection circuit configured to ensure that, while the high-voltage electrical field (e.g. electroporation) is applied to the cells of the recipient (Fig.2/3, Para 46 - “In some examples, processor 30 may control the components of IMD 4 to automatically switch back to the non-stimulation mode, in which overvoltage protection circuitry 36 may be activated, between each stimulation pulse from stimulation generator 34.  The automatic switching between a stimulation mode and a non-stimulation mode may prevent damage by an unexpected electrical pulse delivered to patient 6.” While the stimulatory aspect of the implant is in a non-stimulation mode the electroporation aspect of the implant is active and creates the electrical field for the protection circuit to manage.), the stimulation electronics are only exposed to voltage differences within a predetermined 
Therefore it would be obvious to modify Housley with protection circuit configured to ensure that, while the high-voltage electrical field (e.g. electroporation) is applied to the cells of the recipient the stimulation electronics are only exposed to voltage differences within a predetermined range as taught by Self, since such a modification would provide the predictable result of protecting the cochlear implants electrical components when the cochlear implant encounters an additional voltage source such as an electroporation field.  

Regarding Claim 15, Housley fails to teach wherein the electroporation protection circuit is configured to maintain the plurality of stimulation electrodes at substantially the same electrical potential while the high-voltage electroporation electrical field is applied to the cells of the recipient.  
Self in the same field of endeavor teaches, wherein the electroporation protection circuit is configured to maintain the plurality of stimulation electrodes at substantially the same electrical potential while the high-voltage electroporation electrical field is applied to the cells of the recipient. (Self, Fig. 2, Para 46 & 47, the implant would be in electroporation mode and the electrical field would return a high voltage to the implant that would trigger the protection circuit.)  
Therefore it would be obvious to modify Housley with, wherein the electroporation protection circuit is configured to maintain the plurality of stimulation electrodes at substantially the same electrical potential while the high-voltage electroporation electrical field is applied to the cells of the recipient as taught by Self, since such a modification would provide the predictable result of protecting the cochlear implants electrical components when the cochlear implant encounters an additional voltage source such as an electroporation field.  
Regarding Claim 16 Housley fails to teach, wherein the electroporation protection circuit is configured to connect each of the plurality of stimulation electrodes to a ground node of the stimulator unit while the electroporation electrical field is applied to the cells of the recipient. 
Self teaches, protection circuit is configured to connect each of the plurality of stimulation electrodes to a ground node of the stimulator unit while the high-voltage electrical field (e.g. electroporation) is applied to the cells of the recipient. (Self – Fig.3, Para 52, “When voltage 302 is present, current flows from electrode 304 to capacitor 326.  Internal node 344 is configured to allow the voltage at capacitor 326 to rise above the voltage supply 302.  This current charges capacitor 326, which in turn raises the current at the ground node 342.  Ground node 342 is connected to substrate node 338 of sink transistor 330.  When voltage 302 is present gate 332 of sink transistor 332 is shorted to ground when stimulation is not being applied with an additional NMOS switch (not shown).  The gate of the NMOS switch is tied high turning that FET on and shorting the gate to ground.  The presence of voltage 302 pulls the voltage at node 334 below ground.  When the voltage decreases to approximately a diode below ground a diode between node 338 and node 334 of transistor 330 is activated, allowing current to flow from capacitor 326 to overvoltage protection array 308.  The additional current drives the voltage at node 334 even farther below ground, thereby increasing the voltage drop between electrodes 304 and 306 until the voltage threshold of overvoltage protection circuitry 308 is met.”, Voltage 302 represents the high voltage from the electrical field during electroporation formed between electrodes 304-306 that is over a threshold value and is dissipated by the protection circuit as to not allow damage to the circuits of the implant.”) 
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the Cochlear Electroporation System as taught by Housley, with protection circuit is configured to connect each of the plurality of stimulation electrodes to a ground 
Regarding Claim 17 Housley in view of Self teaches, wherein the electroporation protection circuit, comprises: (Housley Claim 13, “A cochlear implant, comprising: electroporation-driving circuitry and auditory nerve stimulator circuitry such that the cochlear implant can generate both art electroporation mode electrical pulse profile or an auditory nerve stimulator electrical pulse profile, and at least one electrode coupled to the electroporation-driving circuitry and auditory nerve stimulator circuitry for providing electroporation and auditory nerve stimulator electrical pulse profiles to the cochlea”). 
Housley fails to teach, a plurality of stimulation switches connecting the stimulation electronics to the plurality of stimulation electrodes and each connected between a stimulation power supply node and a stimulation ground node of the stimulator unit; and one or more electroporation switches configured to selectively connect one or both of the stimulation power supply node and the stimulation ground node to the external electroporation system,
Self teaches, a plurality of stimulation switches connecting the stimulation electronics to the plurality of stimulation electrodes and each connected between a stimulation power supply node and a stimulation ground node of the stimulator unit; and one or more electroporation switches configured to selectively connect one or both of the stimulation power supply node and the stimulation ground node to the external electroporation system (Self, Fig.2, Fig.3, Para 52, Switches allow the voltage to be shorted to ground, “When voltage 302 is present, current flows from electrode 304 to capacitor 326.  Internal node 344 is configured to allow the voltage at capacitor 326 to rise above the voltage supply 
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the Cochlear Electroporation System as taught by Housley, with a plurality of stimulation switches connecting the stimulation electronics to the plurality of stimulation electrodes and each connected between a stimulation power supply node and a stimulation ground node of the stimulator unit; and one or more electroporation switches configured to selectively connect one or both of the stimulation power supply node and the stimulation ground node to the external electroporation system as taught by Self, since such a modification would provide the predictable result of protecting the implant device from the high voltage of the electrical field by shorting the return voltage to ground.  
Regarding Claim 18, Housley in view of Self teaches, wherein to apply the electroporation electrical field using the at least one electroporation electrode, the external electroporation system is 
Regarding Claim 19, Housley in view of Self teach wherein the at least one electroporation electrode comprises two or more electroporation electrodes, and wherein to apply the electroporation electrical field using the at least one electroporation electrode, the external electroporation system is configured to generate and deliver high-voltage electroporation signals to the cells of the recipient via at least a first one of the two or more electroporation electrodes (Para 94 & 99, Claim 13 , and wherein the at least a second one of the two or more electroporation electrodes is configured to function as a return path for the high-voltage electroporation signals from the cells of the recipient to the external electroporation system, and wherein the at least second one of the two or more electroporation electrodes is different from the at least first one of the two or more electroporation electrodes (Para 20, “ FIG. 5 provides a series of diagrams which illustrate possible cochlear implant electrode "node" configurations which may be suitable for electroporation.  The positions of nodes of the cochlear implant electrode are set out as grey-shaded boxes along the length of the electrode, which is shaped to fit the scala tympani of the cochlea.  FIG. 5A illustrates an "alternative polarity" configuration in which neighboring nodes are of opposite polarity.  In this illustration the electrode is shown for DC stimulation, but this and other configurations illustrated in this figure would be compatible with other electroporation waveforms.  FIG. 5B illustrates a "distributed current return electrodes" configuration for the electroporation mode of a cochlear implant, with a preponderance of current return electrode nodes and a smaller number of current delivery electrode nodes located, for example, at the proximal and distal ends of the electrode.  FIGS. 5C and 5C illustrate two configurations in which electrodes 
Regarding Claim 20, Housley in view of Self teach, wherein the plurality of stimulation electrodes and the stimulator unit are configured to function as a return path for the high-voltage electroporation signals from the cells of the recipient to the external electroporation system (Para 20).  
 
Regarding Claim 21, Housley in view of Self teach, wherein the stimulator unit is electrically connected to the external electroporation system, and wherein to apply the electroporation electrical field using the at least one electroporation electrode, the external electroporation system is configured to generate and deliver high-voltage electroporation signals to the cells of the recipient via the stimulator unit and at least one of the plurality of stimulation electrodes (Para 94, 99, Claim 13).  

Regarding Claim 22, Housley in view of Self teach, wherein the stimulator unit is electrically connected to the external electroporation system via a first of the plurality of stimulation electrodes, and wherein the at least one of the plurality of stimulation electrodes used to deliver the high-voltage electroporation signals to the cells of the recipient are different from the first of the plurality of stimulation electrodes used to electrically connect the stimulator unit to the external electroporation system (Housley – Para 98, Para 20, Claim 13, Self - Fig 2, Fig 3). 
 
Regarding Claim 23 Housley in view of Self teach, wherein the stimulation electrodes and the at least one electroporation electrode are all integrated into a single insulating-body (Claim 13).  
Regarding Claim 24 Housley in view of Self teach, wherein the at least one electroporation electrode is disposed at a distal end of the insulating-body (Para 21, “ FIG. 6 provides a diagram illustrating one possible configuration of a cochlear implant for delivery of the agent to sites within the 
Regarding Claim 25 Housley in view of Self teach, wherein the at least one electroporation electrode comprises a plurality of electroporation electrodes (Para 95, “For the electroporation methods described herein, in certain embodiments some or all of the nodes of the cochlear implant may act as a single electrode.  In other embodiments, individual nodes or groups of nodes may act as an electrode and other individual nodes or groups of nodes act as a second electrode.  In certain embodiments the cochlear implant may provide a plurality of electrodes and second electrodes.  Examples of configurations of nodes and/or dedicated electroporation electrodes on a cochlear implant are illustrated in FIG. 5.”). 

Regarding Claim 26, Housley in view of Self teach, wherein a first electrode of the at least one electroporation electrode is a source of the high voltage electroporation electrical field and a second electrode of the at least one electroporation electrode is a sink of the high voltage electroporation electrical field (Para 115, electroporation current return, basal electrode as anode, second electrode as current source(cathode), polarities can also be reversed which would include the first and second electrodes being a source and sink electrode pair), and a electroporation switch shorts, based on the one or more signals received via the electrical connection to the external electroporation system (Para 98, electroporation mode used and controlled by dedicated circuitry that can be an external electroporation system and then the implant stimulator is switched to regular stimulus mode where normal auditory nerve stimulation can be used).  

Self in the same field of endeavor teaches, stimulation power supply node to a stimulation ground node such that the stimulation electrodes remain at substantially constant electrical potential while the high voltage electroporation electrical field is applied (Self, Fig.2, Fig.3, Para 52, Switches allow the voltage to be shorted to ground, Voltage 302 represents the high voltage from the electrical field during electroporation formed between electrodes 304-306 that is over a threshold value and is dissipated by the protection circuit as to not allow damage to the circuits of the implant.).  
Therefore it would be obvious to modify Housley with, stimulation power supply node to a stimulation ground node such that the stimulation electrodes remain at substantially constant electrical potential while the high voltage electroporation electrical field is applied as taught by Self, since such a modification would provide the predictable result of protecting the cochlear implants electrical components when the cochlear implant encounters an additional voltage source such as an electroporation field.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVEED RAFIQAHMAD KOLIA whose telephone number is (571)272-8250. The examiner can normally be reached Monday - Friday 7:30AM - 5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NAVEED R. KOLIA/Examiner, Art Unit 3792                                                                                                                                                                                                        /NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792